po tax_exempt_and_government_entities_division ---b00n department of the treasury - internal_revenue_service washington d c mar uniform issue list - tep ra’ legend taxpayer a taxpayer b ira x financial_institution n amount c dear this is in response to letters dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 af the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that taxpayer a received a distribution fron x totaling amount c from financial_institution n taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the failure of a representative of financial_institution n to follow his instructions taxpayer a represents that amount c has not begnjused for any other purpose taxpayer a met with a representative of financial_institution n on date intending to transfer amount c from one investment vehicle withing ira a xto page her of ode’ another investment vehicle within ira x at financial_institution n however h financial_institution n representative misunderstood and transferred amount from the existing ira into a non-ira account the financial_institution n that the funds were being taken out representative never informed taxpayer a the ra or that he was taking a distribution from an ira taxpayer a only recently began handling the financial affairs of the household at age because ee taxpayer b who always handled the family financial matters had recently lost vision taxpayer a was not informed about financial matters and was not aw re that a non-ira account was established documentation has been submitted that financial_institution n-has acknowledged a misunderstanding occurred and has agreed to pay taxpayer a’s expenses in connection with this request based on the facts and representations you request a ruling that the interrjal revenue service waive the 60-day rollover requirement with respect to ne distribution of amount c contained in sec_408 of the code the sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable td ira_rollovers sec_408 of the code provides that the rollover provisions of sdotjon d do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that sec_408 of the c does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property ig into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or into distribution is received except that the maximum amount which may be such plan may not exceed the portion of the amount received which is ingludible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not aid paid in page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of septidn d do not apply to any amount required to be distributed under section’ a sec_408 of the code provides that the secretary may waive the 6q- day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions th occurred after date are eligible for the waiver under sectio d of the code revproc_2003_16 r b date provides that inj determining whether to grant a waiver of the 60-day rollover requirement _ pursuant to sec_408 the service will consider all relevant facts anid circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error vo use of the amount distributed for example in the case of payment by chek whether the check was cashed and the time elapsed since the distribution occurred hi taxpayer a age represents that taxpayer a received a distribution ak ira x totaling amount c from financial_institution n taxpayer a asserts that failure to accomplish a rollover within the 60-day period prescribed by sectio d was due to the failure of a representative of financial_institution n ito follow his instructions taxpayer a represents that amount c has not been for any other purpose therefore pursuant to sec_408 of the code the service heretly waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount c from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this ruling to make a rollover_contribution of an amount equal to amount c to an ira or iras described in code sec_408 provided all other requirements code sec_408 except the 60-day requirement are met with respect to sed of jetter such ira contribution the contribution will be considered a rollover contribptidn within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regu ations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter fuliing is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours frances v slogh employee plar's technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
